Citation Nr: 1601268	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  08-36 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on a period of active duty for training (ADT) from January 1977 to May 1977. He had additional service in the Army National Guard

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the RO.

The Board remanded this issue in March 2010 and July 2014 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

The Veteran's left foot disability is not attributable to disease or injury sustained during his period of ADT; arthritis of the metatarsophalangeal (MTP) joint of the left great toe was not manifest in service or within one year of separation.


CONCLUSION OF LAW

The criteria for service connection for a left foot disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letter sent to the Veteran in August 2007. The claim was last adjudicated in April 2015.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim. The appellant has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

In addition, the Board finds that the VA medical opinion obtained in April 2015 is adequate with regard to the issue on appeal, as the opinion was predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The physician considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was most recently remanded by the Board in July 2014. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the Agency of Original (AOJ) take all reasonable steps to schedule the Veteran (who is incarcerated) for a VA examination to determine the nature and etiology of any current left foot disability and if the Veteran could not be provided with examination, the AOJ was instructed to forward the Veteran's claim file to an appropriate VA examiner to obtain a medical opinion as to the nature and etiology of any current left foot disability. 

Here, the AOJ made reasonable attempts to schedule the Veteran for VA examination. A March 2015 memo from the VA Palo Alto Health Care System documents the attempts. The memo documents that the correctional facility's chief physician and surgeon was contacted in February 2015 regarding scheduling the Veteran for VA examination. The correctional facility's chief physician and surgeon responded that the facility was unable to do the requested tests or exams as they did not have the budget for testing or staff to conduct the exam. He indicated that the facility could make space for a VA provider if they would like to come to the facility to conduct the exam. Additionally, he noted that the Veteran could be transported to a VA facility once there was a reimbursement system in place for VA to pay for staff and vehicle escort expenses. He also noted that the facility had telemed capabilities if VA providers were able to connect to the facility systems.

Internal VA communication in April 2015 reflects that the correctional facility was unable to complete the examination and VA did not have providers who could travel to conduct the examination. Additionally, it was documented that VA would not pay for transportation costs for incarcerated Veterans to come to the medical center for examination (also it was reiterated that the correctional facility would not pay to transport the incarcerated Veteran to the VA medical center for examination). Finally, it was acknowledged that VA was working with the correctional facility to set up tele medical examination but it was a long process that was not complete. 

Under the circumstances, the Board finds that the AOJ made reasonable attempts to schedule the Veteran for VA examination. Further, given that examination was unable to be completed, VA, in the alternative, did obtain an adequate opinion regarding the nature and etiology of the Veteran's current left foot disability. Development ordered in the previous remand was also completed. Accordingly, the Board finds that there has been substantial compliance with its previous remands and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran (appellant) was notified and aware of the evidence needed to substantiate his (her) claim, the avenues through which he (she) might obtain such evidence, and the allocation of responsibilities between himself (herself) and VA in obtaining such evidence. He (she) was an active participant in the claims process submitting evidence and argument and presenting for VA examinations. Thus, he (she) was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran (appellant). Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113. 38 C.F.R. §§ 3.307, 3.309.

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology is required. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, arthritis is a chronic disease. 38 U.S.C.A. § 1101. The appellant has arthritis of the MTP) joint of the left great toe.

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

At the outset, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.

The Veteran contends that his left foot disability onset due to injury sustained during a period of service. A February 1977 service treatment record documents the Veteran's complaint of pain in his left foot. Objectively, he had no swelling. The assessment was "possible foot strain." Clinical evaluation of his feet was normal on March 1977 release from active duty (REFRAD) examination. Clinical evaluation of his feet was also normal on June 1982 National Guard re-enlistment examination. In the accompanying report of medical history, the Veteran explicitly denied having any foot trouble.

Subsequent to service, VA and private medical records verify that the Veteran has current left foot disability. For example, February 1998 VA treatment records document the Veteran complaint of left toe pain over the last few weeks. A November 1999 treatment record documents the Veteran's complaint of pain in toes on the left foot. He indicated that he had had problems with his left foot before. He reported that he had been told that he had a bunion and described a knot near his large toe. An April 2000 VA treatment record documents the Veteran's complaint of left foot pain ongoing for 2 years. Left first MP joint DJD (degenerative joint disease) was noted. On examination, the impression was left great toe hallux rigidus and the Veteran was scheduled for cheilectomy. The December 2000 VA treatment record documents the Veteran's complaint of pain left MTP joint ongoing for the past 10-15 years. Left foot x-ray findings showed degenerative change involving the first MTP joint with joint space narrowing and eburnation. On examination the impression was DJD first MTP and the Veteran was scheduled for left first MTP joint fusion. The April 2010 report of private x-ray showed findings of arthrodesis of the left metacarpophalangeal joint. Thus, the remaining inquiry is whether the left foot disability is related to service.

On this record, the Board finds that service connection for the left foot disability is not warranted. Though the Veteran has current disability, the weight of the evidence, lay and medical, does not demonstrate a link between the onset of the current left foot disability to disease or injury sustained during a period of service. To that end, in the April 2015 report of VA examination the physician opined that it was less likely than not that the Veteran's current left foot disability was incurred during a period of active military service. The physician noted the complaint of left foot pain diagnosed as strain in the service treatment records in February 1977.   The examiner noted that the separation examination showed no foot problem and that the Veteran re-enlisted in 1983 and the 1982 pre-screening form indicated in the negative the item referencing any foot problems.  The physician explained that given the further lack of complaint in service (supported by subsequent service treatment records that documented normal left foot) and post service treatment records which documented complaints of left foot pain years after service, that single instance of complaint in service in February 1977 represented an acute and transitory event with interval resolution. Thus, the physician concluded that the current left foot disability, left great toe hallus rigidus/DJD status post-surgical repair and internal fixation was less likely related to the left foot injury documented in service in February 1977.

The Board is aware of the August 2011 statement from the podiatrist at the correctional facility concluding that it is as likely as not that the Veteran's continued left foot problem is a direct result of the injury that he sustained in the military in February 1977. To the extent this record represents evidence in favor of the claims the Board is affording it little probative value. Importantly, the podiatrist fails to offer a rationale for this conclusion. See Nieves- Rodriguez v. Peake, 22 Vet App 295, 304   (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Miller v. West, 11 Vet.App. 345, 348   (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."). Accordingly, this opinion is afforded little probative value.

Here, the Board finds that the more probative opinion is the opinion offered by the VA physician in April 2015. The VA physician acknowledged the injury sustained by the Veteran during service in February 1977 but explained that in the absence of further complaint in service (and until many years after service) it was an acute and transitory event with interval resolution and was not the cause of the current left foot disability. The Board has the authority to and affords more probative weight to the opinion of the VA physician offered in April 2015. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Additionally, to the extent that the Veteran has degenerative joint disease (arthritis) of the first MTP joint of the left foot, the Board notes that there is no evidence of arthritis of the toe shown in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). No examiner at the time, or since, has established that there was a finding sufficient to establish arthritis during service. In sum, characteristic manifestations sufficient to identify the disease (arthritis) entity were not noted. Additionally, there is no assertion of continuity of or evidence of arthritis within one year of separation from service. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The only other evidence of record supporting this claim is the various general lay assertions.  In this case, the Board finds that the Veteran was competent to state that he had left foot disability as such is confirmed by the record.  However, he was a lay person and was not shown to be competent to establish that his current left foot disability onset due to disease or injury sustained during service. In this case, the Veteran was not competent to offer an opinion regarding the etiology of his left foot disability. The question regarding the etiology of such a disability involves the ruling in or out of multiple potential etiologies and is complex medical issue that cannot to be addressed by a layperson. In that regard, the allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Finally, the Board is aware that the Veteran's attorney has attacked the adequacy of the April 2015 VA etiology opinion, but the Board finds that the opinion was adequate. In this case, the physician reviewed the claims file, which included the Veteran's STRs, private treatment records, VA treatment records and lay assertions; described the injury the Veteran sustained in service; entered a diagnosis; provided a medical opinion; and, provided a rationale for her medical opinion, which was based on a review of the medical records, taking into account the Veteran's history. The Veteran's attorney argues that the physician impermissibly rendered a credibility determination about the Veteran's symptoms.  The Board finds that this assertion is not supported by the record.  Again, the physician reviewed the file and documented the Veteran's reported history, including his history of report of complaints and his history of lack thereof. The physician concluded that, based on the record before her for review, the Veteran's left foot strain documented in service in February 1977 was an acute and transitory event with interval resolution and thus his current left foot disability, left great toe hallus rigidus/DJD status post-surgical repair and internal fixation, was not related to the resolved strain. It is clear that the examining physician fully understood the basis for the Veteran's claim yet still determined, after reviewing the facts of the case, that the current left foot disability was related to causes other than the Veteran's military service. Thus the Board finds that the examination was fully adequate for an informed decision and is based on the accurate facts. 

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for a left foot disability must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a left foot disability is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


